[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AND ORDER OF PERMANENT INJUNCTION
After final hearing held on March 3, 2000, the Court, in accordance with its oral ruling of March 3, 2000, makes the following Orders:
1. The defendants, Steve Kennedy, Marie Kennedy and Kathleen Canoro, are permanently enjoined and shall immediately cease conducting regulated activities within the wetland area and the adjacent fifty foot regulated buffer zone on their property located at 57 Linden Tree Road, Wilton, Connecticut in violation of the Town of Wilton Inland Wetlands and Watercourses Regulations.
2. The defendants, Steve Kennedy, Marie Kennedy, and Kathleen Canoro, shall permanently remove the two sheds that are within the wetland area and fifty foot buffer zone on their property located at 57 Linden Tree Road, Wilton. Connecticut on or before April 17. 2000.
3. If the defendants fail to remove the two sheds referenced in Paragraph 2 on or before April 17, 2000, then, pursuant to Conn. Gen. Stat. § 22a-44 the defendants shall pay a civil penalty of $50.00 per day. This civil penalty shall be exclusive of other remedies which the plaintiffs may seek if this Order is not complied with.
4. The defendants, Steve Kennedy, Marie Kennedy and Kathleen Canoro, shall pay costs of $385.60 to the plaintiffs pursuant to Conn. Gen. Stat § 22a-44.
5. The defendants, Steve Kennedy, Marie Kennedy and Kathleen Canoro, shall pay attorney's fees of $2,930.00 to the plaintiffs pursuant to Conn. Gen. Stat. § 22a-44. CT Page 4623
6. Copies of the Order shall be mailed to the defendants via certified mail and shall be served upon the defendants by a sheriff.
BY THE COURT,
Judge John W. Moran